Citation Nr: 0915751	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-00 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.



                                                   
REPRESENTATION

Appellant represented by:     Florida Department of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to 
October 1960.  He died in January 2005, and the appellant is 
his surviving spouse.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in February 2008 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1. The Veteran died in January 2005 at the age of 66 as a 
result of acute myocardial infarction, secondary to coronary 
artery disease.

2. At the time of the Veteran's death, service connection was 
established for anxiety reaction with major depression.

3. The Veteran's service-connected disability did not cause 
his death or contribute materially or substantially to the 
cause of death.

4.  The cause of the Veteran's death is unrelated to active 
duty service.

5.  The Veteran was not in receipt of a total disability 
evaluation for ten continuous years prior to his death, was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service; and did not serve as 
a prisoner-of- war.


CONCLUSIONS OF LAW

1. A service-connected disability or disease did not cause or 
contribute substantially or materially to the cause of the 
Veteran's death. 38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 
(2008).

2. A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the Veteran's death. 
38 U.S.C.A. §§ 1131, 1310, 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.312 (2008).

3. The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. §§ 1318, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.22, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of Death

In order to establish entitlement to service connection for 
the cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required where the condition noted during 
service (or in the presumptive period) is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).   The regulations provide 
that a veteran may be presumed service connected for certain 
diseases, including arteriosclerosis and myocarditis, even if 
not otherwise established as incurred in or aggravated by 
service, if manifested to a compensable degree within one 
year.  
38 C.F.R. §§ 3.309(a), 3.307.  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d).  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In the present case, the Veteran died in January 2005 at the 
age of 66.  The cause of death was listed as acute myocardial 
infarction due to coronary artery disease.  The appellant 
contends that the Veteran's service-connected anxiety 
reaction with major depression caused his death.  However, 
none of his treating or evaluating health care providers have 
ever established such a relationship.  Moreover, no 
psychiatric disorder was listed on the death certificate as 
contributing to the cause of death.  

Although a history of anxiety reaction was often reported in 
the medical records, there is not competent evidence 
establishing an etiological relationship between his anxiety 
reaction with major depression and acute myocardial 
infarction and coronary artery disease that resulted in his 
death.  

Specifically, in January 1998 one physician remarked that the 
Veteran's anxiety triggered his angina.  In a July 2004 
cardiology consultation, his past medical history included 
coronary artery disease, hypertension, hyperlipidemia, 
smoking, anxiety problems, gastroesophageal reflux disease, 
and chronic obstructive pulmonary disease.  He underwent VA 
psychiatric examinations in April 2000 and January 2002 where 
a history of anxiety and obsessive compulsive disorder was 
noted.  

Medical records focus on various cardiac risk factors, 
including smoking, hyperlipidemia, and hypertension but did 
not focus on anxiety as a risk factor.  Further, none of 
medical physicians established a relationship between anxiety 
and coronary artery disease.  Further the psychiatric 
evaluations note a history of anxiety but focused on the 
impact that his psychiatric disability had on his employment 
and family relationships, but made no mention of an impact on 
his over-all medical health.  Therefore, the Board finds that 
the record does not support a finding that an anxiety 
disorder was related to his ultimate demise.
  
The Board has also considered the appellant's statements the 
Veteran's death was related to his anxiety disorder.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the appellant is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.  However, 
the cause of the Veteran's death is not the type of 
assessment that a lay person can provide competent evidence 
on questions of etiology.  See Robinson v. Shinseki, No. 06-
0164 (March 3, 2009).

The appellant's contentions have been carefully considered 
but are outweighed by the absence of competent evidence in 
support of the claim.  For these reasons, the Board finds 
that the Veteran's anxiety disorder did not cause his death 
or contribute materially or substantially to the cause of his 
death.

Next, the Board will consider the question of whether the 
Veteran's death is otherwise related to his active duty 
service.  As stated above, the Certificate of Death 
identified the cause of death as acute myocardial infarction, 
secondary to coronary artery disease.  At the time of his 
death, service connection was not established for coronary 
artery disease or any other cardiovascular disorder.  While 
his medical history is positive for coronary artery disease, 
angina, abdominal aneurysm, and hypertension, none of these 
disorders were service-connected. 

Despite the Veteran's history of anxiety and depression in 
service,  the evidence does not show a diagnosis of coronary 
artery disease until many years after service.  Private 
medical evidence indicates that he was diagnosed with 
coronary artery disease in November 1996, more than 35 years 
after discharge from service.  Also in November 1996, an 
impression of "rule out myocardial infarction" was noted. 

The record contains no history or evidence relating a chronic 
cardiovascular disorder to service.  Further, the appellant 
does not allege, and the evidence of record does not 
otherwise indicate, that the Veteran incurred coronary artery 
disease or myocardial infarction in service or that symptoms 
of coronary artery disease or myocardial infarction were 
continuous after service.  As such, the evidence does not 
support a finding that coronary artery disease or acute 
myocardial infarction was related to active duty based on 
continuity of symptomatology.  

The Board emphasizes the multi-year gap between discharge 
from active duty service and the diagnosis of coronary artery 
disease.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  

The absence of any evidence, lay or medical, relating the 
Veteran's acute myocardial infarction secondary to coronary 
artery disease to service weighs heavily against a finding of 
in-service incurrence.  For these reasons, the Board finds 
that the weight of the evidence demonstrates that he did not 
incur a chronic disorder manifested by coronary artery 
disease in service.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  As the weight of the evidence is 
against the appellant's claim for service connection for the 
cause of the Veteran's death, the Board is unable to grant 
the benefits sought.  

38 U.S.C.A. § 1318

VA law provides that if a veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. 
§ 1318(a) benefits are payable to the surviving spouse of a 
deceased veteran in the same manner as if the death were 
service connected.

A deceased veteran for purposes of this provision is a 
veteran who dies not as the result of his or her own willful 
misconduct and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability(ies) rated totally disabling.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death the 
veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation because, 
in part, the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date.  38 C.F.R. § 3.22(b)(3).

The service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service, or rated totally disabling for a 
continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
and died after September 30, 1999.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106.  

"Hypothetical entitlement" consideration for DIC benefits 
under 38 U.S.C.A. § 1318 was allowable for claims filed prior 
to January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  As the 
appellant's claim was received by VA in February 2005, such 
consideration is not warranted here.  Tarver v. Shinseki, No. 
2007-7119 (Fed. Cir. March 5, 2009).

In this case, the record shows that at the time of the 
Veteran's death in January 2005, service connection had been 
established for anxiety reaction with major depression (100 
percent from January 2000, 30 percent from April 1998). 

Consequently, at the time of the Veteran's death in January 
2005, his service-connected disability was not continuously 
rated totally disabling for 10 or more years immediately 
preceding death. He also had not received a total rating for 
at least five years from the date of his separation from 
service, nor was he a former prisoner of war.

Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 
must be denied for lack of legal merit. See Cacalda v. Brown, 
9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 
(1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In the context of a claim for Dependents Indemnity 
Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a 38 U.S.C.A. 
§ 5103(a)-compliant notice.  
 
In this case, the appellant was provided with letters in 
March 2005 and June 2008 regarding what was needed to support 
her cause of death and 38 U.S.C.A. § 1318 claims.  The June 
2008 correspondence listed all of the disabilities for which 
the Veteran was service-connected at the time of his death 
and explained the evidence and information required to 
substantiate a cause of death claim based on a condition that 
had been previously service-connected.  

Based on this evidence, the appellant was advised of the 
information necessary to evaluate her cause of death and 
38 U.S.C.A. § 1318 claims.  Therefore, she can be expected to 
understand from the various letters from the RO what was 
needed to support her claim for DIC benefits.

Moreover, the appellant demonstrated actual knowledge of what 
was needed to support her claim as reflected in her 
statements and correspondence.  Specifically, in both her 
June 2005 notice of disagreement and December 2005 statement, 
she alleged a causal connection between the Veteran's anxiety 
disorder and his death.  Furthermore, in a December 2005 
statement, she indicated that the cause of his death was 
related to his anxiety disorder and restated the reasons for 
which she believed that his death was related to service.  
These statements demonstrate her actual knowledge in 
understanding of the information necessary to support her 
cause of death and 38 U.S.C.A. § 1318 claims. 

Based on the above, any notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records and pertinent 
treatment records of the Veteran when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has 
obtained service treatment and service personnel records, and 
associated private treatment records with the file.  Further, 
the RO sent authorization and consent forms to the appellant 
in March and June 2008, so that it could assist the appellant 
with a request for records from the three physicians she 
specified in her April 2005 statement.  She did not respond 
to the RO's request. 

Significantly, the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these claims.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of these claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


